This is an action by a husband against his wife for separation from bed and board because of cruel and outrageous treatment such as to render their living together impossible.
The grounds alleged are that the wife frequently abused and struck her husband without cause, and utterly abandoned all care of *Page 853 
her husband and of the common home. The wife has reconvened, seeking on her part a separation from her husband on much the same grounds.
The case involves only a question of fact. We have read the evidence, and the preponderance thereof is clearly in favor of the plaintiff and against the defendant.
The testimony of the husband is direct and positive, and he is corroborated by a number of witnesses, whose testimony we find no reason to suspect. In fact, the wife herself admits the main facts testified to by her husband, though she seeks to explain them by charging that her actions were provoked by the conduct of her husband towards her. But her testimony stands alone and wholly uncorroborated.
The trial judge saw and heard the witnesses, and found in favor of plaintiff. We see no manifest error or error whatever in his judgment.
                             Decree.
The judgment appealed from is therefore affirmed.